KLIEBERT, Judge.
This is a devolutive appeal by The National Companies, plaintiff, from a judgment of the trial court permanently enjoining The National Companies from entering the premises located at 300 Jefferson Highway in the Parish of Jefferson. The judgment appealed from is a sequel to a previous appeal involving the ownership of cotton compresses located in the premises bearing number 300 Jefferson Highway. In the first appeal, reported at 398 So.2d 29 (4th Cir. 1981), this court on March 10,1981, affirmed a summary judgment holding that Robert D. Bridgewater et al were the owners of the cotton compresses and, hence, dismissed the plaintiff’s suit. During the pendency of that appeal, the trial court issued and maintained a preliminary injunction enjoining The National Companies from entering the premises located at 300 Jefferson Highway. Before our judgment of March 10, 1981 was handed down the trial court on October 9,1981 held a hearing on the permanent injunction. Following this hearing, on October 16, 1980, the trial court made its previous preliminary injunction a permanent one.
Since Robert D. Bridgewater et al is the owner of the premises and of the cotton compresses, for the same reasons stated in the first appeal, reported as The National Companies v. Robert D. Bridgewater, 398 So.2d 29 (4th Cir. 1981), the judgment of the trial judge making the preliminary injunction a final one is also affirmed. Costs of appeal to be borne by the appellant.
AFFIRMED.